Title: From Thomas Jefferson to Elizabeth Trist, 21 February 1821
From: Jefferson, Thomas
To: Trist, Elizabeth


            
            Monticello
Feb. 21. 21.
          I am very thankful my dear Madam for Miss Polly Marks’s kind attention to my wishes for the Mountain raspberry, and I pray you to give her that assurance.I now send for them, and I hope mr Divers will endeavor also to raise them. mrs Randolph is to try the flowering bean we were so unlucky as to fail the last year in saving the seed of the green curled Savory. if mr Divers has any to spare I shall be much obliged to him for a little. Ellen promises to write to you towards the discharge of the epistolary balance, and as soon as the roads and weather admit me to visit the University, I shall go on & ask family fare with mr Divers. a letter from Washington of last Thursday informs me that the situation of our dear friend mr Burwell was totally hopeless. heaven never took to it’s bosom a better man. ever and affectionately your’sTh: Jefferson